Citation Nr: 0520924	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  04-04 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from November 1959 to July 
1963 in the U.S. Air Force and from September 1964 to 
September 1966 in the U.S. Navy.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 RO rating decision which denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  In June 2005 the veteran testified at a 
video conference hearing, at the RO, before the undersigned 
Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The veteran contends that he has PTSD as a result of his U.S. 
Naval service aboard the U.S.S. Sacramento.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).  To date, the veteran's claim has been denied 
because he has failed to present evidence of a valid 
diagnosis of PTSD.  

In June 2005 the veteran testified at a videoconference 
hearing that outpatient treatment records from the Akron VA 
Clinic, dated December 2, 2004, showed a diagnosis, made by a 
VA psychiatrist, of nightmare disorder due to his PTSD.  
Pursuant to VA's duty to assist the veteran, and because 
these VA treatment records are constructively of record and 
may contain information vital to the veteran's claim, copies 
of these records should be obtained and associated with the 
claims file.  38 U.S.C.A. § 5103A(b),(c) (West 2002); 
38 C.F.R. § 3.159(c) (2004); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

The veteran has two stressors in support of his claim for 
PTSD that occurred while he was stationed on the U.S.S. 
Sacramento.  His first claimed stressor account is that while 
he was driving a fork lift truck on board ship, carrying a 
pallet of food for the U.S.S. Enterprise, a helicopter that 
was picking up a pallet of bombs dropped the bombs and they 
almost hit the deck of the ship.  He indicated that this 
incident occurred during the period from November 15, 1965 
through December 15, 1965.  

His second claimed stressor is that at some point between 
December 16 and 25, 1965, he and his crew mates were awakened 
during the middle of the night.  He relates that they were 
tasked to ensure that no one had fallen overboard, as a night 
watchman had heard people yelling for help.  He claimed that 
they later discovered that another ship had sunk and as a 
result there were people in the water, both alive and dead.  
He claimed that he had to help with some of the dead that 
were brought on board the U.S.S. Sacramento.  

The record reflects that verification of the veteran's 
stressor events has not yet been attempted due to the lack of 
a diagnosis of PTSD.  Thus, if VA treatment records are 
obtained which show that the veteran has a diagnosis of PTSD, 
then verification of his reported stressor events should be 
attempted through the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR).  If any of the veteran's reported 
stressor events are verified, then a determination should be 
made as to whether it is necessary to schedule the veteran 
for a VA examination to ascertain whether he has PTSD based 
on the verified stressor event(s).

This case is REMANDED for the following actions:

1.  Obtain current treatment records for 
the veteran from the Akron VA Outpatient 
Clinic pertaining to treatment for or 
diagnosis of PTSD only, to specifically 
include psychiatric treatment notes from 
December 2004 .  



2.  If, and only if, a diagnosis of PTSD 
is shown by any VA treatment records 
obtained pursuant to the order above, 
prepare a summary of the veteran's 
reported stressors using the statement 
submitted by the veteran in February 
2003, his testimony in June 2005, and his 
letter dated in June 2005 providing date 
ranges for the reported stressors.  Then 
forward the summary to USASCRUR or other 
appropriate source and ask them to 
attempt to verify each claimed stressor.  
The veteran should be informed of the 
results of the search.

3.  If any of the veteran's reported 
stressors are verified, a determination 
should be made as to whether a VA 
examination is necessary to ascertain 
whether the veteran has PTSD based on a 
verified stressor.  

4.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


